Title: From Thomas Jefferson to Horatio Gates, 11 July 1803
From: Jefferson, Thomas
To: Gates, Horatio


          
            
              Dear General
            
            Washington July 11. 03.
          
          I accept with pleasure, and with pleasure reciprocate your congratulations on the acquisition of Louisiana: for it is a subject of mutual congratulation as it interests every man of the nation. the territory acquired, as it includes all the waters of the Missouri & Missisipi, has more than doubled the area of the US. and the new part is not inferior to the old in soil, climate, productions, & important communications. if our legislature dispose of it with the wisdom we have a right to expect, they may make it the means of tempting all our Indians on the East side of the Missipi to remove to the West, and of condensing instead of scattering our population. I find our opposition is very willing to pluck feathers from Munroe, although not fond of sticking them into Livingston’s coat. the truth is, both have a just portion of merit, & were it necessary or proper it could be shewn that each has rendered peculiar services, & of important value. these grumblers too are very uneasy lest the administration should share some little credit for the acquisition, the whole of which they ascribe to the accident of war. they would be cruelly mortified could they see our files from May 1801, the first organisation of the administration, but more especially from April 1802. they would see that, tho’ we could not say when war would arise, yet we said with energy what would take place when it should arise. we did not, by our intrigues, produce the war: but we availed ourselves of it when it happened. the other party saw the case now existing on which our representations were predicated, and the wisdom of timely sacrifice. but when these people make the war give us every thing, they authorise us to ask what the war gave us in their day? they had a war. what did they make it bring us? instead of making our neutrality the grounds of gain to their country, they were for plunging into the war. and if they were now in place, they would now be at war against the Atheists & disorganisers of France. they were for making their country an appendage to England. we are friendly, cordially & conscientiously friendly to England. but we are not hostile to France. we will be rigorously just, and sincerely friendly to both. I do not believe we shall have as much to swallow from them as our predecessors had. 
          With respect to the territory acquired, I do not think it will be a separate government as you imagine. I presume the island of N. Orleans and the settled country on the opposite bank, will be annexed to the Missipi territory. we shall certainly endeavor to introduce the American laws there, & that cannot be done but by amalgamating the people with such a body of Americans as may take the lead in legislation & government. of course they will be under the Governor of Missisipi. the rest of the territory will probably be locked up from American settlement, and under the self government of the native occupants. 
          You know that every sentence from me is put on the rack by our opponents to be tortured into something they can make use of. no caution therefore I am sure is necessary against letting my letter go out of your own hands. I am always happy to hear from you, and to know that you preserve your health. present me respectfully to mrs Gates, and accept yourself my affectionate salutations and assurances of great respect & esteem. 
          
            
              Th: Jefferson
            
          
         